Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                                                                  Oct 07 2013, 6:09 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                                           ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                                  GREGORY F. ZOELLER
Indianapolis, Indiana                                             Attorney General of Indiana

                                                                  KATHERINE MODESITT COOPER
                                                                  Deputy Attorney General
                                                                  Indianapolis, Indiana



                                    IN THE
                          COURT OF APPEALS OF INDIANA

MARIE CASTNER,                                                    )
                                                                  )
         Appellant-Defendant,                                     )
                                                                  )
                   vs.                                            )         No. 49A05-1302-CR-44
                                                                  )
STATE OF INDIANA,                                                 )
                                                                  )
         Appellee-Plaintiff.                                      )


                           APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Shatrese M. Flowers, Master Commissioner1
                                    Cause No. 49F19-1210-CM-68744



                                                  October 7, 2013


                    MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge

         1
          The chronological case summary, the abstract of judgment, and the cover page of the transcript list Master
Commissioner Flowers as the presiding judicial officer, but the first and second pages of the transcript indicate that Judge
Rebekah Pierson-Treacy presided at trial.
       Marie Castner appeals her conviction for class A misdemeanor battery, claiming that

she hit the victim in self-defense. We affirm.

       The facts most favorable to the trial court’s judgment are that on October 3, 2012,

Ashley Lewis had recently broken up with her boyfriend, who is Castner’s brother. Lewis

and Castner had several heated telephone conversations. Lewis went to look for her ex-

boyfriend and was walking through the parking lot of an Indianapolis convenience store

when a car pulled up and Castner got out. Castner walked up to Lewis and cursed at her, and

Lewis cursed at Castner. Castner punched Lewis’s forehead and lip, causing swelling and

redness and pain. Lewis called the police, and Officer Jeffrey Terry arrived. According to

Officer Terry, Lewis told him that Castner had hit her, and Castner admitted that she had

struck Lewis “twice with her fist” and “shouldn’t have done what she did.” Tr. at 27.

       The State charged Lewis with class A misdemeanor battery. At the bench trial,

Castner claimed that she “pushed” Lewis away because it “bothered [her] that [Lewis has]

got hepatitis and she’s spitting that close to my face and my eyes are open and my mouth, you

know.” Id. at 50. She further testified, “That’s when [Lewis] came back in my face again

and I blacked out. Obviously that’s when I hit her.” Id. at 52-53. When asked if she hit

Lewis because she was angry, Castner replied, “I wasn’t angry, I don’t even remember hittin’

her.” Id. at 53. The trial court found Castner guilty as charged.

       On appeal, Castner concedes that she battered Lewis but claims that she did so “in

trying to protect herself from a serious disease which would have life changing

consequences.” Appellant’s Br. at 7. According to Castner’s own testimony, she may have


                                             2
pushed Lewis away because she was concerned about hepatitis, but she offered no

justification for hitting her. Her self-defense claim is meritless, and therefore we affirm her

conviction.

       Affirmed.

BARNES, J., and PYLE, J., concur.




                                              3